Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HELEN MEIMARIS, AS EXECUTRIX AND
LEGAL REPRESENTATIVE OF THE ESTATE
OF ALKIVIADES MEIMARIS, and HELEN
MEIMARIS,

Plaintiffs,
VS.
JOSEPH E, ROYCE, LAWRENCE A. BLATTE,
TULIO PRIETO, JAIME LEROUX, TBS
Shipping Services Inc., Guardian Navigation,

Services Inc., Gruposedei and Technisea,

Defendants.

 

18-cv-4363 (GBD) (BCM)

MEMORANDUM OF LAW IN RESPONSE TO PLAINTIFFS’ OBJECTIONS TO
MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION [ECF NO. 116]
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 2 of 23

TABLE OF AUTHORITIES

Page

Cases

Ashcroft v. Iqbal,
556 U.S. 662 (2009)... cecscccsscenscneseseescesecensceeessesenecsaseseeseaestecsaeenecessesaeensevseceaeeseesseesnevseeneees 7

Barnes vy. Carolan,
No. 16 Civ. 6044, 2019 U.S. Dist. LEXIS 130317

(S.D.N.Y. Aug. 5, 2019) cciccscsccssscssscnestecsescescnssessenescesessersserseseenseseaseneseeees 5, 12, 16, 19
Barton v. SmartStream Techs.,

No. 16 Civ. 1718, 2016 U.S. Dist. LEXIS 61485 (S.D.N.Y. May 9, 2016) ....ccscesessserseneens 9
Berman v. Morgan Keegan & Co.,

No. 10 Civ. 5866, 2011 U.S. Dist. LEXIS 27867 (S.D.N.Y Mar. 14, 2011) wee 6, 8
Betz vy. Blatt,

74 N.Y.S.3d 75, 160 A.D.3d 696 (2d Dep’t 2018) oc ecccccetescsensenscetsesserssetsecseestaeeeesereeaes 9
Butler v. Gibbons,

173 A.D.2d 352, 569 N.Y.S.2d 722 (1st Dept 1991) oe eeaeeecsesncesteeeeesteesaeseeeeseerneseees 15
City of Sterling Heights Police & Fire Ret. Sys. v. Vodaphone Grp. Pub. Co.,

No. 07 Civ. 9921, 2010 U.S. Dist. LEXIS 6269 (S.D.NLY. Jan. 22, 2010)... eseeseeneeneeeee 19
Coleman v. Brokersxpress, LLC,

375 F. App’x 136 (2d Cir. 2010) ec eeesscsscenssnecessecseesseeeneessevsecteesseeenessesensesaeenseseesaeens 20
Comm Trade USA, Inc. v. INTL FCStone, Inc.,

No, 13 Civ. 3998, 2014 U.S, Dist. LEXIS 26112 (S.D.N.Y. Feb 27, 2014) .ccecesceeneees 14
Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.a.r.1,

790 F.3d 411 (2d Cir, 2015). cececessccesscstecsseseeeneevseessecssesnseseessessecesecnsesasessesssessesensentens 17
De La Fuente v. DCI Telecomms., Inc.,

259 F. Supp. 2d 250 (S.D.N.Y. 2003)... eceeesecsrsesteertecseecssesseessesssensscesssssscsssressneessesnessnees 14
Demchik v. General Motors Corp.,

821 F.2d 102 (2d Cir. 1987)... ciseesseerecnseesscrscesesssserseccnscrsecesessecssecnesenseresersenegensesseasiesas 16
Design Strategy, Inc. v. Davis,

469 F.3d 284 (2d Cir, 2006)... ce cescscccsesseesnectceneesnesescnaeenseeneessessseaeessesseesaseseesaecnsesnaseneenes 6
Devaney v. Chester,

813 F.2d 566 (2d Cir. 1987)... .csecscsscssscctsessecesessecsecssesssesseesteesseesssssecnsesseessesnessaeeeaesseessenses 7
Dimuro v. Clinique Labs., LLC,

572 F. App’x 27 (2d Cir, 2014) occ cccscsccssessenceneereesscesesseseesceeseesrsenesasereesereesaeeneeseenees 19
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 3 of 23

Filler vy. Hanvit Bank,

156 F. App’x 413 (2d Cir. 2005) ce cccccccscessscsssssseessersescssessesssesneessscesesessesesenessepeeeeeeeeneeaeegs 6
Foman v. Davis,

371 U.S. 178 (1962). .cceccccccsseseesscssesecesensesseesessseeesesreessesssonssseenssssesssssessesseeresteesssenesatenenaenes 19
Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC,

A479 F. Supp. 2d 349 (S.D.N.Y. 2007)... cecescssessceresnereesersesessevsecessscsssssessessessesseseesseenesseseees 7
Henry v. Bank of Am.,

48 N.Y.S.3d 67, 147 A.D.3d 599 (1st Dep't 2017) occ eesessecnsecteesseesescnseseesseeneesesseesseens 15
Hernandez v. Calber Home Loans,

No. 16 Civ. 3755, 2016 U.S. Dist. LEXIS 111797 (S.D.N.Y. Aug. 19, 2016) wee 17
Inre Sanofi-Aventis Sec. Litig.,

774 F. Supp. 2d 549 (S.D.N-Y. 2011). ee eeeeeensenereneeneenessersensesessesseeessessessessesenscsesserassens 18
Izzo v. Town of Smithtown,

151 A.D.3d 1035, 58 N.Y.S.3d 106 (2d Dep’t 2017) oe cessccsseesserteseeneerteeesaeeeserenaeeaees 14
Kaufman v. Cohen,

760 N.Y.S.2d 157, 307 A.D.2d 113 (1st Dep't 2003) oe eesecenesseeeserernsecneesenesesseesseenas 12
Kirschner v. Bennett,

648 F. Supp. 2d 525 (S.D.N-Y. 2009)... cc cccscsecssceecescssessessscsessessecssessessrcsessssessesesssneseees 6
Kolbeck v. LIT Am., Inc.,

939 F, Supp. 240 (S.D.N.Y. 1996) voc ceesesesenetsessenecssssessessessesesesesnesesesnrssssseseessseasategs 7
Kounitz v. Slaateen,

901 F. Supp. 650 (S.D.N.Y. 1995) vi cceceeseecseereneceneenesseceeesecsevsessssseceesseesersesesessesseenesaenes 17
Krys v. Pigott,

TA9 F.3d 117 (2d Cir, 2014)... ccccccccssssenessertectsssessecsesneesessersecnsesesnasssessasssssassessessesapeseseeeens 7
Kwan v. Schlein,

441 F. Supp. 2d 491 (S.D.N.Y. 2006)... ee ceescessenererreeneensersessseseeersessecssesesesesesseereeeseess 12
Leonelli v. Pennwalt Corp.,

887 F.2d 1195 (2d Cir, 1989)... ccssccscsessenssseesenecsesesesneensensessenserserssssesssssesecesaesnessseesies 20
Lerner v. Fleet Bank, N.A.,

459 F.3d 273 (2d Cir, 2006)... cccccesssccssesscneessenseneessessesnersesneesseseerseeesteeecnsesssnsseeseeseerssneenes 7
Long Island Lighting Co. v. IMO Indus.,

6 F.3d 876 (2d Cir. 1993)... ccccsccccseecnressceseesscnersernesnsrsserseetsstsssssssssssssessesesseaseesaessesneeseerees 12
Lucchesi v. Perfetto,

72 A.D.3d 909, 899 N.Y.S.2d 341 (2d Dep’t 2010) oe eeessereeeneeseeeestecnserteeseerereetens 14
Marketxt Holdings Corp. v. Engel & Reiman, P.C.,

693 F, Supp. 2d 387 (S.D.N.Y. 2010)... cccssceesserecssrseeresseesesessesssnsssseesnecssessesirereenees 10, 12
McDermott v. Torre,

441 N.Y.S.2d 152, 82 A.D.2d 152 (Ast Dep’t 1981) oc eeeesreeneeeneenerneseeesteeseeseenseens 16
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 4 of 23

Merine ex rel. Prudential-Bache Util. Fund v. Prudential-Bache Util. Fund,

859 F. Supp. 715 (S.D.N.Y. 1994) veeccseeeeeeneeneteeeeeeereseisreeereeesseeeensssesasesessrien 15
Molefo v. KLM Royal Dutch Airlines,

602 F. Supp. 2d 485 (S.D.N.Y. 2009)... ce essceseessesessenscnsesessrsesseeessenscsesseessessersneesecseerseeees 5
Nuss v. Sabad,

No, 10-CV-0279, 2016 U.S. Dist. LEXIS 98529 (N.D.N.Y. July 28, 2016) occ cece 15
Rather v. CBS Corp.,

886 N.Y.S.2d 121, 68 A.D.3d 49 (1st Dep't 2009) oie ceecreecesetessetsstssssnensensesseesssssens 9
Smallberg v. Raich Ende Malter & Co., LLP,

35 N.Y.S.3d 134, 140 A.D.3d 942 (2d Dep’t 2016) cece eecssnenessesrecnecneenrenaeseessessssersaeees 10
Smith v. Corizon Health Services,

No. 14-cv-08839, 2016 U.S. Dist. LEXIS 78621 (S.D.N.Y. June 15, 2016) oes 6
Sullivan v. Keyspan Corp.,

155 A.D.3d 804, 64. N.Y.S.3d 82 (2d Dep’t 2017) ec cecsesereneerenrertersetssresessssssenessess 14
Thome v. Alexander & Louisa Calder Found.,

70 A.D.3d 88, 890 N.Y.S.2d 16 (1st Dept 2009) ooo ee eceesrerrernetsenstsssnsssesnesneeserseeneens 10
UniCredito Italiano SPA v. JP Morgan Chase Bank,

288 F. Supp. 2d 485 (S.D.N.Y. 2003)... sccesessensesssssrsensesseressessssevsesessessesesscseeesesssesesesatens 8
United States v. Snow,

462 F.3d 55 (2d Cir, 2006)... ceccescescecnecneseeeecneesseeesesesssesessssesecssssesesecssssesessesseeeserensensneegs 5
Vtech Holdings Ltd. v. Price WaterhouseCoopers LLP,

348 F. Supp. 2d 255 (S.D.N.Y. 2004)... eeeeseetcnscsersesesscsessensessssesscnesesenestesteeenessenseneentegs 9
Warth v. Seldin,

422 U.S. 490 (1975) .ccccccssssscsenscssesseneesessctecnseseesseassessesscsssssesevsesecssssosesesessssesesseeessesenasnsentens 17
Wight v. BankAmerica Corp.,

219 F.3d 79 (2d Cir. 2000)... .cccscecccscsscnecterecrscneseeseesesseseessssssevscnsessesssesserseeesseseeeeenseseeasatees 6

Statutory Authorities

28 U.S.C. § O36(D)(L)(C) cccccecccsctccsrseresnesteensceessessesensesessessecsseeescressesseesepsesseeneeneeneenesseseenreneengs
Time-Barred Under New York Law ...cccccccccccssessscecccccscccccvsvesscececceuerveesesecgessrsasaaaesseceseseecunanensgsess 11

Rules and Regulations

Fed. R. Civ, P. 9(b) ccccsssscssssssssseessssecsesvereesesssssusssssssssssssesessssnineessssssssessessecssssnseseeesssssvasecsessssssnssees
Fed. R. Civ. P. 12(b)(L)seccecssscsseessesssssssvessssssssvecessssssssvecessessasusseessvsssvussessesssssussessesssssuneceeegassnnnveess
Fed. R. Civ. P. 12(b)(6)scccsccsscsseessssssssssseseessssssvessssssssssscsssssssusessecssssvessecerssassssseseesssssssssseseesssnsanesees
Fed. R. Civ, P. 1S cccccccssssssessscsssssssssecsrevecsessrssussseesessnsussessssesssnsuecsssessssnssesestessssssesesssssuseseseesssssneses 19
Fed. R. Civ. P, 15(a)(2)sesesssssscssssvsevesssssssssssssssvessssssssssssssvusseessesssssssssusesseseseesasssssiiseseeeeeeeasnsenen 19
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 5 of 23

TABLE OF CONTENTS
Page

PRELIMINARY STATEMENT .......ccccssscsscsseseesscsseesesnecnscsaecaecneesecaceeessnesseesessessensensseaseasnasons 4
LEGAL STANDARD Wo ceccccssessesecseneeesenensesecsessesseeesessevssnseeesecsesneneensesenecaeessnsenssassevigerenesneneenes 5
ARGUMENT ....cccccesccsscesscsecsectsessesevsecesseseceeceeessessesaeeeesesenesseensensenaseseseenssessessessseseessesecsaseeses 6
1, THE REPORT CORRECTLY FOUND THAT THE SOLE CLAIM AGAINST

THE COMPANY DEFENDANTS SHOULD BE DISMISSED 0... ice ceenesecneeeeneeenes 6

A. Plaintiffs Fail to Adequately Plead the Elements of an Aiding and

Abetting Claim Against the Company Defendants... ce cceeecesecreeteeneeseesesenaes 6

1, Plaintiffs Do Not Adequately Allege That the Company
Defendants Had Actual Knowledge of the Individual Defendants’
Alleged Misconduct, ......ccecccsccsrsesresesecstesscesessesetsseectsesseseessecaresasenseeneeaes 7

2. Plaintiffs Do Not Allege Facts Demonstrating That the Company
Defendants Substantially Assisted the Individual Defendants’
Purported WrongdOing.......cccscsccsscssecctscssececessecesscteceseeesesaeesaseaepeeeesenatenas 9

3. Plaintiffs Fail to Allege Facts Establishing the Commission of a
Primary Tort by the Individual Defendants. 00.0.0... eee cecceseeeterteeeteeteees 11

B. The Sole Claim Against the Company Defendants is Time-Barred Under
New York Law... ceecccscccscesescsseseereesseecessecsseesenscsseeesaeerseesseeessseneesesesensesnssesesengs 1]

I. THE REPORT CORRECTLY FOUND THAT MS. MEIMARIS LACKED
STANDING TO BRING THE CLAIMS ALLEGED IN HER INDIVIDUAL

CAPACITY oc eeeccecessreeerssenneeenreesseeeseeeaesnesceseeseeuseeeasseeessusrseeseeessansssepsnesensesesesesntesies 17
HI. THE REPORT CORRECTLY FOUND THAT PLAINTIFFS SHOULD NOT
BE GRANTED LEAVE TO FURTHER AMEND THE TAC vce ceccsseereeneesteeneees 19

CONCLUSION ee cceccceseeseecnceessenserneeeneesneseeeseceseeeeenseenseeeeesnseceeseseesseesesessaseieeneseseseaesseseneeeees 21
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 6 of 23

Defendant TBS Shipping Services Inc. (“TBS Shipping”), n/k/a Defendant

Guardian Navigation Services Inc. (“Guardian Navigation Services,” collectively, with TBS

 

Shipping, the “Company Defendants”)!, by and through their attorneys, respectfully submit this
memorandum of law (a) in support of the Report and Recommendation to the Hon. George B.
Daniels, dated August 20, 2019 [ECF No. 113] (the “Report” or “R&R”), recommending that the
Company Defendants’ motions to dismiss be granted, that the claims of plaintiff Helen Meimaris
(“Ms. Meimaris”) brought in her individual capacity be dismissed without prejudice pursuant to
Federal Rule of Civil Procedure 12(b)(1), and that the claims of Ms. Meimaris, as Executrix and
Legal Representative of the Estate of Alkiviades Meimaris (“Captain Meimaris”) (the “Estate,”
together with Ms. Meimaris, the “Plaintiffs”), be dismissed with prejudice pursuant to Federal
Rule of Civil Procedure 12(b)(6), and (b) in response to Plaintiffs’ Objections to Magistrate
Judge’s Report and Recommendation, dated August 31, 2019 [ECF No. 116] (the “Objection”.

PRELIMINARY STATEMENT

The Court should accept the recommendations in Magistrate Judge Barbara
Moses’ August 20, 2019 Report to dismiss the TAC in its entirety with prejudice and, as the
recommendations relate to the Company Defendants, grant the Company Defendants’ motion to
dismiss, and dismiss with prejudice the sole cause of action pleaded against them. The detailed

and well-reasoned Report correctly found, inter alia, that:

 

As of May 18, 2018, or thereabouts, TBS Shipping was renamed Guardian Navigation
Services. Guardian Navigation Services is named in the caption of the Third Amended
Complaint (“TAC”) [ECF No. 62] and then referenced as “Guardian Navigation” (which
is a trade name or branding name) in the introduction and Preliminary Statement (TAC §
1), but is not thereafter referenced in the TAC. The Company Defendants, together with
defendants Joseph Royce, Lawrence Blatte and Tulio Prieto (the three, collectively, the
“Individual Defendants”) shall be referred to herein as the “Defendants.” Jamie Leroux
was a named defendant, but was never served and voluntarily dismissed from this action
in May 2019. [ECF No. 109].
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 7 of 23

e Plaintiffs fail to plead any of the elements necessary to make out the sole claim in
the TAC alleged against the Company Defendants, sounding in aiding and
abetting, in the Seventh Cause of Action;

° Plaintiffs’ claims are all otherwise time-barred under the applicable statutes of
limitations;
° Ms. Meimaris lacks standing to bring the claims alleged in the TAC in her

individual capacity; and
° Plaintiffs should not be granted leave to further amend the TAC.
| The Objection largely rehashes the unavailing and misplaced arguments made in
opposition to Defendants’ motions to dismiss, and for the reasons set out below, the Company
Defendants respectfully submit that the Court should accept the recommendations in the Report
and dismiss the TAC with prejudice.
LEGAL STANDARD

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). When a
party has filed objections to a report, the court must make a de novo determination as to those
portions of the report to which objections are made. See id.; Barnes v. Carolan, No. 16 Civ.
6044, 2019 U.S. Dist. LEXIS 130317, *4 (S.D.N.Y. Aug. 5, 2019) (Daniels, J.). Though
portions of a report to which a party objects are reviewed de novo, “[w]hen a party makes only
conclusory or general objections, or simply reiterates the original arguments, the Court will
review the Report strictly for clear error.” Jd. (quoting Molefo v. KLM Royal Dutch Airlines, 602
F, Supp. 2d 485, 487 (S.D.N.Y. 2009)). Clear error is present when, “upon review of the entire
record, [the court is] left with the definite and firm conviction that a mistake has been
committed.” Barnes, 2019 U.S. Dist. LEXIS 130317 at *4 (quoting U.S. v. Snow, 462 F.3d 55,

72 (2d Cir. 2006) (citations and quotation marks omitted)).
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 8 of 23

ARGUMENT

I. THE REPORT CORRECTLY FOUND THAT THE SOLE CLAIM AGAINST
THE COMPANY DEFENDANTS SHOULD BE DISMISSED

The Report correctly found that the sole claim against the Company Defendants
(the Seventh Cause of Action sounding in aiding and abetting the alleged fraud of the Individual
Defendants) fails for two independent reasons.” First, the TAC fails to adequately plead the
elements of aiding and abetting liability against the Company Defendants. R&R at 32, n. 26.
Second, even if the TAC adequately pleaded a claim for aiding and abetting, that claim, like the
others pleaded against the Individual Defendants, is time-barred under New York law. Jd. at 27-
35. For the reasons set out below, these findings in the Report should be accepted by the Court.

A. Plaintiffs Fail to Adequately Plead the Elements of an
Aiding and Abetting Claim Against the Company Defendants.

The Report correctly finds that the Seventh Cause of Action fails to plead a
cognizable aiding and abetting claim against the Company Defendants. R&R at 32, n. 26.
Because Plaintiffs did not object to this finding, the Court may accept it “so long as ‘there is
no clear error on the face of the record.’” See Smith v. Corizon Health Servs., No. 14-cv-08839,
2016 U.S. Dist. LEXIS 78621, *4 (S.D.N.Y. June 15, 2016) (J. Daniels) (quoting Adee Motor
Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)).

Under New York law, the elements for aiding and abetting fraud and aiding and

for abetting a breach of fiduciary duty are “substantially similar” and consist of: (1) the

 

Despite Plaintiffs’ propensity for collective pleading and frequent reference in both the
TAC and the Objection to “defendants,” there is not a single factual allegation in the
TAC connecting the Company Defendants to the purported misconduct alleged in the
first six causes of action, and the Report correctly found that only one Cause of Action in
the TAC -- the Seventh Cause of Action sounding in aiding and abetting -- is pleaded
against the Company Defendants. R&R at 12
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 9 of 23

commission of a primary tort, (2) actual knowledge on the part of the alleged aider and abettor
and (3) the aider and abettor providing substantial assistance in the commission of the underlying
tort. Kirschner v. Bennett, 648 F. Supp. 2d 525, 533 (S.D.N.Y. 2009); see, e.g., Berman v.
Morgan Keegan & Co., No. 10 Civ. 5866, 2011 U.S, Dist. LEXIS 27867, *26 (S.D.N.Y Mar. 14,
2011) (aiding and abetting fraud); Design Strategy, Inc. v. Davis, 469 F.3d 284, 303 (2d Cir,
2006) (aiding and abetting breach of fiduciary duty). Because the underlying primary torts
sound in fraud, the allegations of aiding and abetting are subject to the heightened pleading
requirement of Federal Rule of Civil Procedure 9(b), which provides that in all averments of
fraud, the circumstances constituting the alleged fraud shall be stated with particularity. See
Filler v. Hanvit Bank, 156 F. App’x 413, 416 (2d Cir. 2005); Berman, 2011 U.S. Dist. LEXIS
27867 at *20 (citing Wight v. BankAmerica Corp., 219 F.3d 79, 91 (2d Cir. 2000)). The Report
correctly finds that Plaintiffs fail to adequately allege any of the three elements of an aiding and
abetting claim against the Company Defendants.

1. Plaintiffs Do Not Adequately Allege That the

Company Defendants Had Actual Knowledge of
the Individual Defendants’ Alleged Misconduct.

 

The Report correctly found that the conclusory allegation that Defendant TBS
Shipping was “well aware of all of the actions of the other Defendants” (TAC { 161) fails to
adequately plead the strong inference of actual knowledge of the underlying misconduct
necessary to make out the “actual knowledge” prong of an aiding and abetting claim against the
Company Defendants. R&R at 32, n. 26.

Under New York law, actual knowledge of the alleged underlying misconduct is
required to impose aiding and abetting liability. See Lerner v. Fleet Bank, N.A., 459 F.3d 273,

292 (2d Cir. 2006) (citing Kolbeck v. LIT Am., Inc., 939 F. Supp. 240, 246 (S.D.N.Y. 1996)). To
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 10 of 23

survive a motion to dismiss, Plaintiffs must allege facts giving rise to a “strong inference” that
Defendant TBS Shipping had actual knowledge of the underlying misconduct. See Fraternity
Fund Ltd. v. Beacon Hill Asset Mgemt., LLC, 479 F. Supp. 2d 349, 367 (S.D.N.Y. 2007) (citing
Lerner, 459 F.3d at 293). Although Rule 9(b) permits a plaintiff to plead knowledge
“generally,” as the Supreme Court noted in Jgbal, “generally” is a “relative term” that merely
allows knowledge to be pleaded with less particularity than is required for the pleading of fraud.
Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009). As the Second Circuit noted in Krys v. Pigott, 749
F.3d 117, 129 (2d Cir. 2014), “‘generally’ is not the equivalent of conclusorily.” Thus,
“Tajlthough Rule 9(b) permits knowledge to be averred generally, plaintiffs must still plead the
events which they claim give rise to an inference of knowledge.” Jd. (quoting Devaney v.
Chester, 813 F.2d 566, 568 (2d Cir. 1987)).

Plaintiffs’ unsupported allegation that Defendant TBS Shipping was “well aware”
of the Individual Defendants’ alleged misconduct (TAC § 161) -- the only allegation that avers
TBS Shipping’s knowledge of the Individual Defendants’ purported fraud -- falls well short of
pleading the strong inference of actual knowledge of the underlying misconduct required to state
a claim for aiding and abetting. The allegation, moreover, that TBS Shipping “had knowledge of
Meimaris’ ownership in TBS Commercial Group’? (TAC § 159) is irrelevant to whether it had
actual knowledge of the Individual Defendants allegedly defrauding Captain Meimaris.
Accordingly, the Report was correct in finding that Plaintiffs failed to plead Defendant TBS
Shipping’s requisite actual knowledge of the alleged underlying misconduct of the Individual

Defendants necessary to state a claim for aiding and abetting. R&R at 32, n. 26.

 

3 Although similarly named, TBS Commercial Group (“Commercial Group”) was always a

privately held company, legally separate and distinct from TBS Shipping. R&R at 3-4;
see also TAC PP 4, 32, 111.
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 11 of 23

2, Plaintiffs Do Not Allege Facts Demonstrating
That the Company Defendants Substantially Assisted
the Individual Defendants’ Purported Wrongdoing.

The Report also correctly found that Plaintiffs fail to demonstrate that Defendant
TBS Shipping “substantially assisted’? the Individual Defendants’ misconduct alleged in the first
five causes of action. R&R at 32, n. 26.

The extent of Plaintiffs’ allegation of Defendant TBS Shipping’s assistance to the
Individual Defendants is the stand alone, unsupported allegation that it “participated” in the
“wrongdoings and illegal actions” of the Individual Defendants. (TAC § 163). Plaintiffs provide
no supporting allegations concerning how and when TBS Shipping purportedly “participated” in
the Individual Defendants’ alleged misconduct, which consisted of disparate acts over a number
of years, primarily involving Commercial Group, a company separate and distinct from TBS
Shipping. In that regard, there is no reference whatsoever to TBS Shipping in the allegations in
the first six causes of action in the TAC. (TAC § 62-157). The conclusory allegation that TBS
Shipping participated in the alleged underlying misconduct of the Individual Defendants is
wholly inadequate to state an aiding and abetting claim against the Company Defendants. See
Vtech Holdings Ltd. v. PriceWaterhouseCoopers LLP, 348 F. Supp. 2d 255, 269 (S.D.N.Y.
2004) (elements of aiding and abetting fraud, including substantial assistance, must be pleaded
with particularity).

Further, as evidenced by the title of the Seventh Cause of Action (Ze.,

“Knowledge of Fraud” (TAC, p. 23)), it appears that Plaintiffs posit that Defendant TBS

 

Substantial assistance occurs where “‘a defendant affirmatively assists, helps conceal, or
by virtue of failing to act when required to do so enables the fraud to proceed, and [] the
actions of the aider/abettor proximately caused the harm on which the primary liability is
predicated.’” Berman, 2011 U.S. Dist. LEXIS 27867 at *27-28 (quoting UniCredito
Italiano SPA v. JP Morgan Chase Bank, 288 F. Supp. 2d 485, 502 (S.D.N.Y. 2003)).
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 12 of 23

Shipping’s purported “knowledge” of the underlying alleged misconduct of the Individual
Defendants is sufficient to state a claim against it. Plaintiffs are incorrect. First, Plaintiffs do not
plead facts adequately averring that TBS Shipping had any knowledge, let alone actual
knowledge, of the underlying alleged misconduct of the Individual Defendants. Regardless, it is
well-established that a party’s mere knowledge of another’s fraud, in the absence of a fiduciary
duty running to the victim of the fraud, which does not exist here,° is not actionable. See Betz v.
Blatt, 74 N.Y.S.3d 75, 81, 160 A.D.3d 696, 700 (2d Dep’t 2018) (“Mere inaction of an alleged
aider or abettor constitutes substantial assistance only if the defendant owes a fiduciary duty
directly to the plaintiff.”) (citing Smallberg v. Raich Ende Malter & Co., LLP, 35 N.Y.S.3d 134,
137, 140 A.D.3d 942, 944 (2d Dep’t 2016)).

The other allegations against TBS Shipping in the Seventh Cause of Action are of
no import. The conclusory allegation that TBS Shipping “failed to question Captain Meimaris’
exclusion from new agreements involving [Commercial Group]” (TAC § 160) lacks any context
and, in any event, TBS Shipping was legally separate and distinct from the privately-held
Commercial Group (TAC 4 4, 32, 111). Regardless, as discussed above, inaction can amount to

substantial assistance only if TBS Shipping owed Captain Meimaris an independent duty to act,

 

Plaintiffs do not and cannot allege that Defendant TBS Shipping owed a fiduciary duty to
Captain Meimaris. In fact, they do not allege any relationship between Captain Meimaris
and TBS Shipping, much less a relationship giving rise to a fiduciary duty. Even if one
were one to assume that Captain Meimaris was an employee of TBS Shipping, the
company, as a matter of law, would not owe him a fiduciary duty. See Barton v.
SmartStream Techs., No. 16 Civ. 1718, 2016 U.S. Dist. LEXIS 61485, at *19-20
(S.D.N.Y. May 9, 2016) (“[A]n employer does not owe a fiduciary duty to its employees
simply by virtue of the employment relationship.”) (citing Rather v. CBS Corp., 886
N.Y.S.2d 121, 125, 68 A.D.3d 49, (1st Dep’t 2009) (“The law . . . in every reported
appellate-division-level case[] is that employment relationships do not create fiduciary
relationships. Simply put, [the employer] did not owe plaintiff, as employee, a fiduciary
duty.”)).

10
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 13 of 23

which, as a matter of law, it did not. Further, the allegation that TBS Shipping “had the
opportunity to opt out of the wrongdoings and illegal actions of the Defendants” (TAC {[ 162) is
similarly unavailing. It presupposes that the TAC alleges that TBS Shipping was involved in the
purported misconduct of the Individual Defendants -- which it does not.

3. Plaintiffs Fail to Allege Facts Establishing the
Commission of a Primary Tort by the Individual Defendants.

As the Report correctly finds, and as explained below and in the Responses filed
by the Individual Defendants (see, e.g., Memorandum of Law in Response to Plaintiffs’
Objections to Magistrate Judge Moses’ August 20, 2019 Report & Recommendation [ECF No.
118]), even if, arguendo, actual knowledge and substantial assistance were adequately pleaded,
the aiding and abetting claim against the Company Defendants would fail because “none of
[Plaintiffs’ primary] tort claims [are] ‘viable and timely.’” R&R at 32 (quoting Thome v.
Alexander & Louisa Calder Found., 70 A.D.3d 88, 110, 890 N.Y.S.2d 16, 31 (1st Dep’t 2009));
see also Marketxt Holdings Corp. v. Engel & Reiman, P.C., 693 F. Supp. 2d 387, 393 (S.D.N.Y.
2010) (“Under New York law, a plaintiff must adequately allege three elements in order to make
out a claim for aiding and abetting tortious conduct [including] . . . ‘the existence of a primary
violation[.|’”).

In sum, the TAC does not plead any of the requisite elements of an aiding and
abetting claim against the Company Defendants, and for that reason the Seventh Cause of Action
should be dismissed.

B. The Sole Claim Against the Company
Defendants is Time-Barred Under New York Law.

The Report correctly rejected Plaintiffs’ argument that the claims in the TAC,

including the Seventh Cause of Action alleging aiding and abetting liability against the Company

11
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 14 of 23

Defendants, were timely. R&R at 33-35. The Report correctly found that Plaintiffs’ claims are
“predicated upon distinct conduct that occurred more than six years before the action was filed”
and that the TAC does not allege any “bad acts” that occurred after TBS Shipping International’
emerged from bankruptcy in April 2012 (id. at 34), and that the continuing wrong doctrine does
not save Plaintiffs’ claims (id. at 35). In the Objection, Plaintiffs raise no new arguments. They
continue to argue unavailingly that all their claims are timely under the “continuous wrong
doctrine” and that the purported fraud was “related and continuous,” and continued until last
year. Objection at 10-11. Because the Objection is simply a restatement of Plaintiffs’ original
argument on this point (see Plaintiffs’ Opposition (“Pl. Opp.”) [ECF No. 81] at 21-23), the Court
reviews the Report’s findings for clear error. See Barnes, 2019 U.S. Dist. LEXIS 130317 at *6
(when a party “simply reiterates the original arguments, the Court will review the Report strictly
for clear error”).

The statute of limitations for an aiding and abetting claim is determined by the
period of limitations for the underlying tort. Marketxt Holdings Corp., 693 F. Supp. 2d at 393.
Under New York law, to the extent the underlying claim sounds in fraud, the statute of
limitations for aiding and abetting is six years from the date of the fraudulent act or two years

from the time the fraud could have been discovered with reasonable diligence, whichever is

 

6 The Report dismissed the Fifth Cause of Action on alternative grounds (R&R at 26-27)
and did not specifically find that it was time-barred, The Report did, however, correctly
find that any specific allegations of wrongdoing within the period of limitations with
respect to that claim were attributable to dismissed defendant Leroux, and not the
Individual Defendants. R&R at 34, n. 27. Accordingly, the Fifth Cause of Action is
likewise time-barred.

TBS Shipping International was the parent company of a group of affiliated companies
(not including Commercial Group) that owned and operated a fleet of cargo vessels (TAC
pr 4,30). Defendant TBS Shipping was a wholly-owned subsidiary of TBS Shipping
International that operated that pool of vessels.

12
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 15 of 23

longer. See N.Y. C.P.L.R. § 213(8), § 203(g); Long Island Lighting Co. v. IMO Indus., 6 F.3d
876, 887 (2d Cir. 1993). To the extent the underlying claim sounds in breach of fiduciary duty,
the applicable statute of limitations is three or six years, depending on the substantive remedy
sought. See Kaufman v. Cohen, 760 N.Y.S.2d 157, 164, 307 A.D.2d 113, 118 (1st Dep’t 2003)
(citations omitted).? “A fraud claim accrues at the time the fraud is committed, i.e. at the time
the defendant makes a knowingly false statement of fact with the intent to induce reliance on that
statement.” Kwan v. Schlein, 441 F. Supp. 2d 491, 504 (S.D.N.Y. 2006) (citation omitted).

Regardless of whether the applicable statute of limitations is three or six years,
none of the claims to which Plaintiffs’ aiding and abetting cause of action could be anchored is
timely.’ Plaintiffs’ initial complaint was filed on May 21, 2018 [ECF No, 12]. Thus, under the
longer six-year statute of limitation, Plaintiffs’ claims would have had to have accrued no earlier
than May 21, 2012. All the claims alleged, however, accrued prior to that date, some well prior.
The Report correctly finds that claims alleged in the TAC accrued in 2008 (in the case of the
Second Cause of Action with respect to the thwarted stock sale by Captain Meimaris) (R&R at
29-30), at some point between 2009 and 2011 (with respect to the usurped business opportunity
in the First Cause of Action) (id. at 29), and in no event later than in connection with the TBS

Shipping International bankruptcy, which was filed on February 6, 2012, and resulting

 

Where equitable relief is sought, the period of limitations is six years. Kaufman, 760
N.Y.S.2d at 166; N.Y. C.P.L.R. § 213(1). However, where a suit seeks monetary
damages, a three-year period of limitations is applied. Kaufman, 760 N.Y.S.2d at 164
(citations omitted); N.Y. C.P.L.R. § 214(4). To the extent, however, allegations of fraud
are essential to a claim for breach of fiduciary duty, the claim is subject to a six-year
statute of limitations, even when the relief sought is money damages. Kaufman, 760
N.Y.S.2d at 164-65 (citations omitted).

Because the Report found that all the claims in the TAC were untimely under the longer
six-year statute of limitations, it did not determine whether the shorter three-year period
of limitations was applicable. R&R at 28, n. 25,

13
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 16 of 23

reorganization, which was approved by the bankruptcy court on March 29, 2012 and became
effective April 12, 2012 (with regard to the Third Cause of Action concerning Captain Meimaris
being precluded from any interest in the reorganized TBS Shipping International companies (id.
30-31) or the Fourth Cause of Action regarding the use of Commercial Group in the bankruptcy
proceedings (id. at 31)). In sum, the Report correctly finds that the TAC does not allege any
“bad acts” after the TBS Shipping International companies emerged from bankruptcy, effective
April 12, 2012.'° And, moreover, the Report correctly finds that all the purported fraud was
discovered by Captain Meimaris prior to his death in December 2013. R&R at 27,

The Report correctly found that Plaintiffs “misconstrue[]” the continuing wrong
doctrine (R&R at 33) and that it has no application here. As the Report states “certain wrongs
are considered to be continuing wrongs, and the statute of limitations, therefore, runs from the
commission of the last wrongful act.” Jd. (quoting No. 13 Civ. 3998, 2014 U.S. Dist. LEXIS
26112, *26 (S.D.N.Y. Feb 27, 2014) (internal quotation omitted)). The claims most commonly
associated with the continuing wrong doctrine are “continuing torts,” such as nuisance and
trespass, where each new nuisance is viewed as an additional tortious act rather than a single act

with continuing effects, and the new acts of nuisance can form the basis of a new cause of action.

 

Plaintiffs’ conclusory allegations concerning companies associated with the privately-
held Commercial Group being “opened and closed” “as recently as 2018” (Objection at
4) is misguided and irrelevant. The allegation does not appear in the TAC or
incorporated materials, and is not properly before the Court. R&R at 34, n. 27; see Take-
Two Interactive Sec. Litig., 551 F. Supp. 2d 247, 305 (S.D.N.Y. 2008). More
importantly, Plaintiffs specifically acknowledge in the Objection that Captain Meimaris’
ownership in “every one of those companies” was extinguished “when his shares were
stolen from the Commercial Group.” Objection at 4, That theft allegedly occurred prior
to, or in connection with, the TBS Shipping International bankruptcy in the spring of
2012 (R&R at 31), thus any alleged restructuring of Commercial Group companies in
2018 did not, and could not, have any effect on Captain Meimaris’ interests in the
companies.

14
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 17 of 23

Lucchesi v. Perfetto, 72 A.D.3d 909, 899 N.Y.S.2d 341 (2d Dep’t 2010); Sullivan v. Keyspan
Corp., 155 A.D.3d 804, 64 N.Y.S.3d 82 (2d Dep’t 2017); lzzo v. Town of Smithtown, 151 A.D.3d
1035, 58 N.Y.S.3d 106 (2d Dep’t 2017).”

The continuing wrong doctrine, however, has no application here because the
each of the claims in the TAC is “predicated upon distinct conduct that occurred more than six
years before the action was filed.” R&R at 34. While all the alleged misconduct involves fraud
or breach of fiduciary duty, there is no continuing scheme or plan that connects them, other than
the suggestion that the “defendants are bad guys.” See De La Fuente v, DCI Telecomms., Inc.,
259 F, Supp. 2d 250, 268 (S.D.N.Y. 2003) (“While all ... of plaintiffs claims allege[d] a type of
‘fraud,’ there [was] no ... continuing scheme or plan that connected the[m] ... other than
‘defendants are bad guys.’”). The continuing wrong doctrine thus has no application to the
claims alleged in the TAC.

Moreover, as the Report found, “the continuing wrong doctrine ‘may only be
predicated on continuing unlawful acts and not on the continuing effects of earlier unlawful
conduct.” R&R at 33 (quoting Henry v. Bank of Am., 48 N.Y.S.3d 67, 147 A.D.3d 599, 601 (1*
Dep’t 2017) (citations omitted)). Even where the continuing wrong doctrine is applicable, the
doctrine will save claims only to the extent of wrongs committed within the applicable
limitations period. R&R at 33-34 (citing Butler v. Gibbons, 173 A.D.2d 352, 353, 569 N.Y.S.2d
722, 723 (1st Dep’t 1991)); see also Merine ex rel. Prudential-Bache Util. Fund v. Prudential-
Bache Util. Fund, 859 F. Supp. 715, 725 (S.D.N.Y. 1994) (although new causes of action arose

each time defendant charged plaintiff excessive fees, only fees charged within the three-year

 

uM Plaintiffs rely on these three cases in their Objection, although they mischaracterize them

as “fraud cases.” Objection at 11.

15
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 18 of 23

limitations period gave rise to a claim). Indeed, in Butler, a case to which Plaintiffs cite in
support of their continuing wrong theory (see Objection at 11), the court applied the doctrine
where the defendant repeatedly failed to turn over rental proceeds, but only “as to any such
proceeds which were retained by [the] defendant during the six years preceding the
commencement of the action.” 173 A.D.2d at 253. Plaintiffs’ reliance on Nuss v. Sabad, No.
10-CV-0279, 2016 U.S. Dist. LEXIS 98529 (N.D.N.Y. July 28, 2016) (see Objection at 12), is
similarly unavailing. In that case, unlike here, there was new fraudulent conduct alleged to have
occurred within the period of limitations. Here, the Report correctly finds that the TAC does not
allege any misconduct inside the limitations period, i.e., after May 21, 2012, and thus the
continuing wrong doctrine, even if applicable, would not save Plaintiffs’ claims. R&R at 34.

Finally, Plaintiffs erroneously contend for the first time in the Objection that it is
improper to dismiss the TAC based on the statute of limitations because whether the continuing
wrong doctrine is applicable “is a question of a triable issue of fact which is raised at trial for the
jury to determine.” Objection at 12. In the first instance, as described above, the Report
correctly found that the continuing wrong is inapplicable here. Second, the authority on which
Plaintiffs rely for the proposition that whether their claims are timely is a question of fact is
either inapposite or misplaced, and does not even involve the doctrine of continuing

wrongdoing.'? And finally, as the Report correctly notes, the applicability of the statute of

 

"2 Plaintiffs cite to McDermott v. Torre, 441 N.Y.S.2d 152, 82 A.D.2d 152, 153 (1 Dep’t
1981), which is a continuous treatment case and involves a factual dispute concerning
when plaintiffs relationship with his physician ended; Demchik v. Gen. Motors Corp.,
821 F.2d 102, 106 (2d Cir. 1987), involving a question of fact concerning fraudulent
concealment; and 3’ & 6", LLC v. Berg, 53 N.Y.S.3d 78, 149 A.D.3d 794, 795-96 (2d
Dep’t 2017), concerning the dismissal of a legal malpractice claim because plaintiff
failed to raise a question of fact concerning whether continuous representation tolled the
statute of limitations.

16
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 19 of 23

limitations is properly before a court on a motion to dismiss where, as here, it “appears on the
face of the complaint .. . [or] [,] is apparent from the documents attached to or integral to the
complaint, or arises from ‘matter of which judicial notice may properly be taken.’” R&R at 28
(internal citations and quotations omitted).

The Report properly considered whether Plaintiffs’ claims were timely and its
recommendation that they be dismissed as time-barred should be accepted by the Court.
IL. THE REPORT CORRECTLY FOUND THAT MS. MEIMARIS LACKED

STANDING TO BRING THE CLAIMS ALLEGED IN HER INDIVIDUAL
CAPACITY

Plaintiffs object to the Report’s finding that Ms. Meimaris lacks standing to sue in
her individual capacity. See Objection at 22-24. Again, Plaintiffs objections are largely a
restatement of arguments made in their prior brief (see Pl. Opp. at 8), thus, the Court need only
review the Report’s conclusions on these issues for clear error. See Barnes, 2019 U.S. Dist.
LEXIS 130317 at *4,

The Report correctly states that for individual standing to exist, the TAC must
adequately plead that Ms. Meimaris has a “personal stake in the outcome of the controversy,”
Warth v. Seldin, 422 U.S, 490, 498-99 (1975), due to an invasion of her own “legally-protected
interest.” Kounitz v. Slaateen, 901 F. Supp. 650, 654 (S.D.N.Y. 1995) (internal quotation

omitted).!? R&R at 22. The Report also correctly (and exhaustively) notes that “[a]ll of the

 

Absent injury, a party does not have standing to bring suit. Cortlandt St. Recovery Corp.
v. Hellas Telecomms., S.a.r.1.,790 F.3d 411, 417 (2d Cir. 2015). “To have standing to
maintain a lawsuit, a plaintiff ‘must have (1) suffered an injury in fact, (2) that is fairly
traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed
by a favorable judicial decision.’” Hernandez v. Calber Home Loans, No. 16 Civ. 3755,
2016 U.S. Dist. LEXIS 111797, *3 (S.D.N.Y. Aug. 19, 2016) (quoting Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1547 (2016)). “‘[A]t the pleading stage, the plaintiff must
‘clearly ... allege facts demonstrating’ each element.’” /d. (quoting Spokeo, 136 S. Ct. at
1547).

17
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 20 of 23

interests that defendants allegedly invaded belonged to Captain Meimaris,” not Ms. Meimaris.
R&R at 23.

While the TAC alleges that Captain Meimaris was defrauded of his interest in
Commercial Group and TBS Ecuador and was fraudulently induced to not sell his TBS Shipping
International stock, there is no allegation that Ms. Meimaris had any interest in Commercial
Group, TBS Ecuador or Captain Meimaris’ TBS Shipping International stock. Thus, only
Captain Meimaris, and not his wife, could have suffered any direct injury from the alleged
misconduct. Ms. Meimaris’ status as Captain Meimaris’ spouse does not, by itself, grant her
standing to sue for economic injuries allegedly suffered by her husband. R&R at 24-25.
Similarly, Ms. Meimaris’ status as a beneficiary of Captain Meimaris’ estate does not confer
standing upon her to sue in her individual capacity. R&R at 25.

As they did in their Opposition, Plaintiffs argue that a joint bank account and a
reciprocal will between Captain Meimaris and Ms. Meimaris (facts not alleged in the TAC)
somehow confers standing upon Ms. Meimaris to sue in her individual capacity.'4 Objection at
23, Plaintiffs object to the Report’s statement that Plaintiffs cannot cure the deficiencies of a
complaint by alleging additional facts in their memorandum of law. That objection is mistaken
as a matter of law. R&R 24, n. 22; see also In re Sanofi-Aventis Sec. Litig., 774 F. Supp. 2d 549,
562 (S.D.N.Y. 2011) (J. Daniels) (“[I]t is axiomatic that the Complaint cannot be amended by
the briefs in opposition to a motion to dismiss.”) (internal citations and quotations omitted). It is

also irrelevant. Plaintiffs ignore that the Report concludes that “[e]ven assuming, arguendo, that

 

The new conclusory suggestion in the Objection that Ms. Meimaris and Captain
Meimaris “owned their business’ jointly” [sic] (Objection at 23) is squarely contrary to
the TAC, which alleges that Captain Meimaris owned stock in TBS Shipping
International and an interest in Commercial Group. R&R at 23.

18
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 21 of 23

[Plaintiffs allegations of a joint bank account and reciprocal will] appeared in the Complaint,
they would not suffice to confer standing upon Ms. Meimaris to sue individually for the harms
allegedly inflicted on her late husband by his former business associates.” R&R at 24.

For these reasons, the Report’s recommendation that the claims brought by Ms.
Meimaris in her individual capacity should be dismissed should be accepted by the Court.

Wi. THE REPORT CORRECTLY FOUND THAT PLAINTIFFS SHOULD
NOT BE GRANTED LEAVE TO FURTHER AMEND THE TAC

The Report correctly found that the TAC should be dismissed without leave to
further amend on three separate and independent bases, that: (1) Plaintiffs have already filed
multiple amended complaints (R&R at 13-16), including filing the TAC after the Defendants
identified the deficiencies upon which they ultimately moved to dismiss and upon which the
Report recommended the TAC be dismissed; (2) Plaintiffs have failed to provide any detail with
respect to how the TAC might be amended to cure the pleading deficiencies identified in the
Report; and (3) granting leave to further amend is futile because the pleading deficiencies are
incurable. R&R at 35, n. 28. In response to the Report, Plaintiffs muster only the boilerplate
objection that under Rule 15 of the Federal Rules of Civil Procedure “leave shall be freely given
when justice so requires.” Objection at 21-22 (citations omitted). Because of the conclusory
nature of this objection, the Court reviews the Report on this issue strictly for clear error. See
Barnes, 219 U.S. Dist. LEXIS 130317 at *4,

While “[t]he court should freely give leave [to amend a pleading] when justice so
requires,” Fed. R. Civ. P. 15(a)(2), the decision whether to grant leave in a particular case is
within the sound discretion of the court. Foman v. Davis, 371 U.S. 178, 182 (1962). And any
one of the three bases for denying leave to further amend identified in the Report, standing alone,

justifies denying leave to further amend the TAC. First, Plaintiffs have filed multiple amended

19
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 22 of 23

complaints, including filing the operative TAC [ECF No. 62] after Individual Defendant Prieto
had moved to dismiss a prior version of the complaint [ECF No. 39] and after the other
Individual Defendants [ECF No. 49] and the Company Defendants [ECF No. 52] had previewed
what would be their motions to dismiss. R&R at 15. Notwithstanding the opportunity to
preview what would be the Defendants’ motions to discuss, Plaintiffs did not (and could not)
plead facts stating viable claims in the TAC. See City of Sterling Heights Police & Fire Ret. Sys.
v. Vodaphone Grp. Pub. Co., No. 07 Civ. 9921, 2010 U.S, Dist. LEXIS 6269, *4 (S.D.N.Y. Jan.
22, 2010) (denial of leave to amend appropriate where plaintiff had previously declined to amend
complaint after having had the opportunity to review pre-motion letter).

Second, Plaintiffs fail to explain, either in their opposition to the motions to
dismiss or in the Objection, how they could cure the pleading defects identified in the Report in
any further amended pleading. See Dimuro vy, Clinique Labs., LLC, 572 F. App’x 27, 33 (2d Cir.
2014) (affirming district court’s decision to deny leave to amend when plaintiff failed to identify
how deficient complaint could be amended); Coleman vy. Brokersxpress, LLC, 375 F. App’x 136,
137 (2d Cir. 2010) (affirming decision to deny leave to amend because plaintiff “made no
specific showing as to how he would cure the defects that persisted if given a second opportunity
to amend.”). The deficiencies in the TAC, to be clear, include not only the untimeliness of all
the claims, but with respect to the Company Defendants, the failure to otherwise plead the
elements of an aiding and abetting claim against the Company Defendants. See supra at 4-9.

And finally, as the Report correctly observes, the deficiencies in the TAC are fatal
and incurable. R&R at 35, n. 28. In particular, as the Report correctly observes, “[there is no]

set of facts -- consistent with those pleaded already -- that would render the Estate’s claims

20
Case 1:18-cv-04363-GBD-BCM Document 120 Filed 09/16/19 Page 23 of 23

timely.” R&R at 35, n. 28. See Leonelli v. Pennwalt Corp., 887 F.2d 1195, 1198 (2d Cir. 1989)
(leave to amend properly denied when further amendment would be futile).

For the foregoing reasons, the Report’s recommendation that Plaintiffs not be
granted leave to further amend the TAC should be accepted by the Court.

CONCLUSION

For the reasons set forth above, the Company Defendants respectfully request that
the Court accept the Report, grant the Company Defendants’ motion to dismiss the TAC, dismiss
with prejudice the sole claim asserted against the Company Defendants, deny Plaintiffs leave to
further amend the complaint, and grant such other, further and different relief as the Court deems
just and proper.

Dated: New York, New York

September 16, 2019
SEWARD & KISSEL LLP

aware,

Mark D. Kotwick
Noah S. Czarny

 

 

One Battery Park Plaza
New York, NY 10004
(212) 574-1200

Attorneys for Defendant TBS Shipping Inc. and
Guardian Navigation Services Inc.

SK 27991 0005 8369017

21
